Citation Nr: 1029861	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-39 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Veteran and his wife testified before a Decision Review 
Officer (DRO) sitting at the RO in March 2005 and before the 
undersigned Veterans Law Judge sitting at the RO in October 2007.  
The transcripts of both hearings have been associated with the 
claims file.

This case was remanded by the Board in February 2008, and now 
returns for further appellate review.  However, for the reasons 
discussed below, the Board finds that another remand is 
necessary.  As such, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand 
is necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been assigned an initial 30 percent evaluation 
for his service-connected PTSD.  At his DRO and Board hearings 
and in documents of record, the Veteran contends that such 
disability is more severe than as reflected by the currently 
assigned rating.  Additionally, he alleges that his PTSD 
symptomatology renders him unemployable.  Therefore, the Veteran 
claims that he is entitled to a higher initial rating for his 
PTSD.

The Board finds that a remand is necessary in order to afford the 
Veteran a contemporaneous VA examination so as to determine the 
current nature and severity of his PTSD.  In this regard, the 
Veteran was most recently afforded a VA examination in October 
2006 for such disability.  Since that time, the Veteran has 
alleged that his PTSD has increased in severity.  In support of 
his argument, he submitted VA treatment records demonstrating 
that he experiences auditory and visual hallucinations as well as 
suicidal thoughts.  Such records also show that the Veteran was 
hospitalized for approximately five days in August 2008 for 
suicidal ideation as he was hearing voices telling him to blow up 
his house and kill himself.  At such time, it was noted that he 
also had psychotic features, to include paranoia and delusional 
ideation.  Additionally, in December 2009, the Veteran stated 
that he suffered with severe panic/anxiety attacks daily, short- 
and long-term memory loss, difficulty understanding and 
completing simple tasks, an inability to handle any type of 
stressful situations, and depression.  He also indicated that he 
had nightmares, flashbacks, and hallucinations and had previously 
attempted suicide.  Therefore, a new examination is needed in 
order to assess the current nature and severity of the Veteran's 
PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) will 
be considered "part and parcel" of the claim for benefits for 
the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Here, the Veteran is unemployed and the evidence 
suggests that such is due to symptoms of his service-connected 
PTSD.  Accordingly, the issue of entitlement to a TDIU has been 
raised by the evidence of record in this case.  While the Board 
has jurisdiction over such issue as "part and parcel" of the 
Veteran's initial rating claim, further development is necessary 
for a fair adjudication of the TDIU aspect of such claim.  In 
this regard, upon remand, the agency of original jurisdiction 
should conduct all appropriate development, to include providing 
the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-
compliant notice as to a TDIU rating and obtaining an opinion as 
to the effect his service-connected PTSD has on his employability 
as part of his VA examination for such disability.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).  

Additionally, the Board notes that the Veteran has reported that 
he receives all of his treatment for PTSD at the Fayetteville, 
North Carolina, VA Medical Center.  Records dated through 
November 2009 from such facility are of record.  Therefore, while 
on remand, records dated from November 2009 to the present from 
the Fayetteville VA Medical Center should be obtained for 
consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Obtain treatment records from the 
Fayetteville, North Carolina, VA Medical 
Center dated from November 2009 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his PTSD.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  The 
examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected PTSD.

The examiner should also be requested to 
render an opinion as to whether the Veteran 
is unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disability, i.e., PTSD, 
taking into consideration his level of 
education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.

All opinions expressed should be accompanied 
by supporting rationale.   

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence, to 
include consideration of a TDIU in accordance 
with Rice, supra.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


